Citation Nr: 0738155	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-09 979	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an additional disability as a result 
of treatment for an aortic valve replacement.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1980 to March 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the evidence 
necessary to substantiate his claim and of which parties were 
expected to provide such evidence by correspondence dated in 
May 2001.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran contends, in essence, that he 
sustained an additional heart disability because an August 
2000 aortic valve replacement was performed incorrectly and 
required repeat surgery in January 2001.  VA records show 
that on August 21, 2000, the veteran underwent an aortic 
valve replacement.  He subsequently developed a severe wide 
complex tachycardia and that testing revealed a severe para-
aortic valve leak.  Records dated in January 2001 show he had 
a history of porcine aortic valve replacement for congenital 
aortic regurgitation, moderate to severe mitral 
regurgitation, and tachy-brady syndrome.  He underwent aortic 
valve replacement and aortic root replacement and was stable 
after surgery.  

Hospital records dated in April 2001 show he complained of 
increasing shortness of breath and dizziness.  The diagnoses 
included unstable angina, supraventricular tachycardia, and 
aortic valve replacement.  On April 26, 2001, after being 
informed of the risks and benefits of the procedure the 
veteran consented to a pacemaker implantation.  A May 2001 
discharge report noted diagnoses including congestive heart 
failure, status post aortic valve replacement, and dilated 
cardiomyopathy.  

VA examination in August 2001 included diagnoses of aortic 
valve disease, status post aortic valve replacement times 
two, hypotension, episodic tachycardia including ventricular 
tachycardia treated with ablation and insertion of a 
pacemaker, and alcohol and drug abuse with episodes of 
hypotension aggravated by heavy doses of alcohol and 
medication use.  The physician summarized the veteran's 
treatment history and noted that subsequent to the August 
2000 aortic valve replacement the veteran was found to have 
complications resulting from the use of the porcine aortic 
valve and that an operation had been performed to remove 
fluid from his lung.  It was noted that it was not easily 
apparent whether problems with weakness and fluctuating blood 
pressure had been related to the leakage of blood from the 
valve or an infection, but that upon subsequent hospital 
admission to an intensive care unit he did not have problems 
with infection or fever.  After his aortic valve was replaced 
in January 2001 it was noted he apparently started to 
improve, but that he was also informed of problems with his 
heartbeat and a pacemaker was inserted in April 2001 followed 
by a successful ablation procedure.  The veteran was noted to 
have continued to improve prior to discharge from that 
hospitalization.  

The physician also noted that the veteran reported current 
symptoms of getting tired and feeling weak and that he stated 
he could only walk a short distance before feeling tired and 
complained of constant discomfort associated with a sharp, 
jabbing pain in the left side of his chest.  It was noted the 
veteran had multiple medical problems and that his activity 
was limited.  He did not have acute congestive heart failure 
at the present time, but that his blood pressure was 
borderline.  His problems were considered to be related to 
heart disease aggravated by environmental conditions.  

The Board notes that although the veteran underwent a VA 
examination in August 2001 the provided opinion did not 
adequately address the pertinent issue on appeal.  It is 
unclear whether the veteran has, in fact, sustained any 
additional heart disability as a result of VA treatment.  The 
present record also indicates that additional pertinent VA 
treatment records may exist.  In light of the evidence of 
record, the Board finds further development is required prior 
to appellate review.

Regulations provide that benefits under 38 U.S.C. 1151(a), 
for claims received by VA on or after October 1, 1997, for 
additional disability or death due to hospital care, medical 
or surgical treatment, examination, training and 
rehabilitation services, or compensated work therapy program, 
require actual causation not the result of continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished, unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
additional disability or death must not have been due to the 
veteran's failure to follow medical instructions.  38 C.F.R. 
§ 3.361 (2007).  

To establish causation the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  Hospital care, medical or 
surgical treatment, or examination cannot cause the 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished 
unless VA's failure to timely diagnose or properly treat the 
disease proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran and his representative 
should be requested to identify all 
sources of medical treatment pertinent to 
the issue on appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources should then be requested.  All 
records obtained should be added to the 
claims folder.

3.  Copies of the veteran's complete VA 
medical records, including all 
handwritten reports and signed consent 
documents for any procedures performed, 
should be obtained and associated with 
the appellate record.

4.  Thereafter, the veteran should be 
scheduled for VA examination, by a 
cardiovascular specialist, for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has any 
additional heart disability as a result 
of VA hospital treatment.  If any 
additional disability was incurred during 
VA hospitalization, the examiner should 
address whether the proximate cause of 
the additional disability was due to 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing hospital care.  Whether the 
proximate cause of an additional 
disability was an event not reasonably 
foreseeable is to be determined based on 
what a reasonable health care provider 
would have foreseen.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report.  

Opinions should be provided based on the 
results of any examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



